NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                          JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                        No. 16-10402

                   Plaintiff-Appellee,            D.C. No. 2:09-cr-00342-GMN

   v.
                                                  MEMORANDUM*
 ERIC MICHAEL HARRIS,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Gloria M. Navarro, Chief Judge, Presiding

                              Submitted June 26, 2017**

Before:       PAEZ, BEA, and MURGUIA, Circuit Judges.

        Eric Michael Harris appeals from the district court’s judgment and

challenges the 12-month term of supervised release imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Harris contends that he is not amenable to supervised release due to his



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
inability to adhere to mental health treatment and medication, and consequently,

the district court abused its discretion by imposing continued supervision as part of

his supervised release revocation sentence. The 12-month term of supervised

release is substantively reasonable in light of the 18 U.S.C. § 3583(c) factors and

the totality of the circumstances, including the need to rehabilitate Harris and

protect the public. See Gall v. United States, 552 U.S. 38, 51 (2007). Harris’s

argument that he is unamenable to supervision does not render the sentence

substantively unreasonable. See United States v. Hurt, 345 F.3d 1033, 1036 (9th

Cir. 2003) (“A violation of the conditions of supervised release does not obviate

the need for further supervision, but rather confirms the judgment that supervision

was necessary.”).

      AFFIRMED.




                                          2                                    16-10402